United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604
                                 May 9, 2007


                                     Before

                  Hon. FRANK H. EASTERBROOK, Chief Judge

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge



RLJCS ENTERPRISES, INC., et al.,                  Appeal from the United
     Plaintiffs-Appellants,                       States District Court
                                                  for the Northern
No. 06-3408             v.                        District of Illinois,
                                                  Eastern Division.
PROFESSIONAL BENEFIT TRUST MULTIPLE EMPLOYER
WELFARE BENEFIT PLAN AND TRUST, et al.,           No. 03 C 6080
      Defendants-Appellees.                       John F. Grady, Judge.




                                     Order

     The slip opinion of this court issued on May 2, 2007, is
amended as follows:

            Page 9, line 14, change “an” to “a”.